DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “in response to the sensing system detecting the one or more objects within the detection range, determine whether the load is within the detection range; and 
when the load is within the detection range, operate the drive system to position the vehicle for transporting the load, otherwise, determine a collision avoidance operation to avoid the one or more objects.”
The relationship of the one or more objects and the load is unclear. It could be understood that the load is one of the one or more objects or the load is something other than the one or more objects within the context. The examiner interprets that the vehicle detects the one or more objects that include the load within the detection range, and determines the difference of the load and other objects.
Claims 2-20 are rejected as being dependent claims to the previously rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, 13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoofard et al. (US 20200239242, hereinafter Hoofard).
	Regarding claim 1, Hoofard teaches an autonomous material transport vehicle comprising:
a sensing system operable to monitor an environment of the vehicle; 
a drive system for operating the vehicle; 
a processor in communication with the sensing system and the drive system, the processor operable to (See at least Hoofard: Fig. 3A-3D, 13; Para. 0059; Para. 0065):
receive a location of a load (See at least Hoofard: Fig. 10; Para. 0018; Para. 0034);
initiate the drive system to navigate the vehicle to the location (See at least Hoofard: Fig. 10; Para. 0061);
following initiation of the drive system, operate the sensing system to monitor for one or more objects within a detection range (See at least Hoofard: Para. 0068); and
in response to the sensing system detecting the one or more objects within the detection range, determine whether the load is within the detection range (See at least Hoofard: Para. 0092); and
when the load is within the detection range, operate the drive system to position the vehicle for transporting the load, otherwise, determine a collision avoidance operation to avoid the one or more objects (See at least Hoofard: Para. 0092).

	Regarding claim 2, Hoofard teaches the vehicle of claim 1. Hoofard further teaches:
wherein the processor is operable to terminate power supply to the drive system to avoid the one or more objects (See at least Hoofard: Para. 0068).

	Regarding claim 3, Hoofard teaches the vehicle of claim 1. Hoofard further teaches:
wherein the processor is operable to stop the drive system from navigating the vehicle in order to avoid the one or more objects (See at least Hoofard: Para. 0068).

	Regarding claim 4, Hoofard teaches the vehicle of claim 1. Hoofard further teaches:
wherein the processor is operable to determine an avoidance maneuver that avoids the one or more object (See at least Hoofard: Para. 0068).

	Regarding claim 5, Hoofard teaches the vehicle of claim 4. Hoofard further teaches:
wherein the avoidance maneuver comprises an alternative path to the location (See at least Hoofard: Para. 0068).

	Regarding claim 9, Hoofard teaches the vehicle of claim 1. Hoofard further teaches:
wherein the detection range comprises two or more regions (See at least Hoofard: Fig. 3D).

	Regarding claim 10, Hoofard teaches the vehicle of claim 1. Hoofard further teaches:
wherein the processor is operable to: initiate the sensing system to collect image data of the environment of the vehicle following initiation of the drive system (See at least Hoofard: Para. 0033); and
determine from the collected image data whether the load is within the detection range (See at least Hoofard: Para. 0064, 0065).

	Regarding claim 13, Hoofard teaches the vehicle of claim 1. Hoofard further teaches:
wherein the processor is operable to: determine the load is within the detection range based on a location of the vehicle (See at least Hoofard: Para. 0064, 0065).

	Regarding claim 16, Hoofard teaches the vehicle of claim 1. Hoofard further teaches:
wherein the processor comprises a vehicle processor and a sensing processor operationally independent from the vehicle processor, the sensing processor being operable to monitor for the one or more objects within the detection range and to determine the collision avoidance operation to avoid the one or more objects (See at least Hoofard: Fig. 3D ,13; Para. 0068).

	Regarding claim 17, Hoofard teaches the vehicle of claim 16. Hoofard further teaches:
wherein the sensing processor is operable to control the drive system when determining the collision avoidance operation, and to return control of the drive system to the vehicle processor when the collision avoidance operation is complete (See at least Hoofard: Fig. 3D, 13; Para. 0068).

	Regarding claim 18, Hoofard teaches the vehicle of claim 1. Hoofard further teaches:
wherein the sensing system comprises at least one optical sensor (See at least Hoofard: Fig. 3D; Para. 0025).

	Regarding claim 19, Hoofard teaches the vehicle of claim 1. Hoofard further teaches:
wherein the sensing system comprises at least one time of flight sensor (See at least Hoofard: Fig. 3D; Para. 0025).

	Regarding claim 20, Hoofard teaches the vehicle of claim 1. Hoofard further teaches:
the vehicle of claim 1 comprises a forklift (See at least Hoofard: Fig. 3A-3D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoofard in view of Castaneda et al. (US 20130197760, hereinafter Castaneda).
Regarding claim 6, Hoofard teaches the vehicle of claim 4. 
Yet, Hoofard does not explicitly teach:
wherein the processor is operable to adjust an operating speed of the vehicle to accommodate the determination of the avoidance maneuver. 
However, in the same field of endeavor, Castaneda teaches:
wherein the processor is operable to adjust an operating speed of the vehicle to accommodate the determination of the avoidance maneuver (See at least Castaneda: Para. 0089).
It would have been obvious to one of ordinary skill in the art to include in the vehicle of Hoofard with adjustment of speed as taught by Castaneda since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoofard in view of Kwon (US 20180339701, hereinafter Kwon).
Regarding claim 7, Hoofard teaches the vehicle of claim 1. 
Yet, Hoofard does not explicitly teach:
wherein the processor is operable to: determine a depth and an angular sweep for the detection range. 
However, in the same field of endeavor, Kwon teaches:
wherein the processor is operable to: determine a depth and an angular sweep for the detection range (See at least Kwon: Para. 0043).
It would have been obvious to one of ordinary skill in the art to include in the vehicle of Hoofard with determining detection angle and range as taught by Kwon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide proper coverage of detection.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoofard in view of Castaneda, and further in view of Sugimoto (US 20080106886, hereinafter Sugimoto).
Regarding claim 8, Hoofard teaches the vehicle of claim 1. 
Yet, Hoofard does not explicitly teach:
wherein the processor is operable to: 
determine an operating speed of the vehicle; and 
define the detection range based at least on the operating speed of the vehicle. 
However, in the same field of endeavor, Castaneda teaches:
wherein the processor is operable to: 
determine an operating speed of the vehicle (See at least Castaneda: Para. 0089); and…
It would have been obvious to one of ordinary skill in the art to include in the vehicle of Hoofard with determination of speed as taught by Castaneda since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.
Yet, Hoofard in combination with Castaneda does not explicitly teach:
define the detection range based at least on the operating speed of the vehicle. 
However, in the same field of endeavor, Sugimoto teaches:
define the detection range based at least on the operating speed of the vehicle (See at least Sugimoto: Para. 0046).
It would have been obvious to one of ordinary skill in the art to include in the vehicle of Hoofard in combination with Castaneda with detection range based on the operating speed as taught by Sugimoto since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoofard in view of Xiao et al. (International Journal of Advanced Robotic Systems, hereinafter Xiao).
Regarding claim 11, Hoofard teaches the vehicle of claim 10. Hoofard further teaches:
wherein the processor is operable to: …to the collected image data to determine whether the load is within the detection range (See at least Hoofard: Para. 0064, 0065).
Yet, Hoofard does not explicitly teach:
…conduct image segmentation… 
However, in the same field of endeavor, Xiao teaches:
…conduct image segmentation (See at least Xiao: Fig. 4 and 7)…
It would have been obvious to one of ordinary skill in the art to include in the vehicle of Hoofard with image segmentation as taught by Xiao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase recognition capability.

Regarding claim 12, Hoofard in combination with Xiao teaches the vehicle of claim 11. Xiao further teaches:
wherein the processor is operable to: conduct the image segmentation based on a load dataset developed from applying a neural network to a load training dataset related to the load, the load dataset being stored in a data storage accessible by the processor (See at least Xiao: Page. 5-6).
It would have been obvious to one of ordinary skill in the art to include in the vehicle of Hoofard with neural network to a load training dataset of image segmentation as taught by Xiao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase accuracy of recognition.

Regarding claim 14, Hoofard teaches the vehicle of claim 1. Hoofard further teaches:
wherein the processor is operable to position the vehicle for transporting the load by: 
operating the sensing system to collect image data of the environment of the vehicle (See at least Hoofard: Para. 0033);
…
determining a load receiving maneuver for positioning the vehicle into a load receiving position based on … data of the load (See at least Hoofard: Fig. 8A-8D).
Yet, Hoofard does not explicitly teach:
conducting image segmentation on the collected image data to identify the load; and…
…segmented image… 
However, in the same field of endeavor, Xiao teaches:
conducting image segmentation on the collected image data to identify the load; and…
…segmented image (See at least Xiao: Fig. 4 and 7)…
It would have been obvious to one of ordinary skill in the art to include in the vehicle of Hoofard with image segmentation as taught by Xiao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase recognition capability.

Regarding claim 15, Hoofard in combination with Xiao teaches the vehicle of claim 14. Xiao further teaches:
wherein the processor is operable to: conduct the image segmentation based on a load dataset developed from applying a neural network to a load training dataset related to the load, the load dataset being stored in a data storage accessible by the processor (See at least Xiao: Page. 5-6).
It would have been obvious to one of ordinary skill in the art to include in the vehicle of Hoofard with neural network to a load training dataset of image segmentation as taught by Xiao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase accuracy of recognition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663